EXHIBIT 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of September 5, 2007 (this “Amendment”), to the
Credit and Guaranty Agreement, dated as of April 30, 2007 (the “Credit
Agreement”), by and among Handleman Company, a Michigan corporation
(“Holdings”), Handleman Entertainment Resources L.L.C., a Michigan limited
liability company (“Company”), certain domestic subsidiaries of Holdings
identified on the signature page thereto as “Borrowers” (such Subsidiaries,
together with the Company, are referred to individually as a “Borrower” and
collectively, jointly and severally, as “Borrowers”), certain subsidiaries of
Holdings identified on the signature page thereto as “Guarantors”, as Guarantors
(as defined therein), the Lenders (as defined therein) party thereto from time
to time, and Silver Point Finance, LLC (“Silver Point”), as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Administrative Agent”), as collateral agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Collateral Agent”, and together with the Administrative Agent, each an
“Agent” and collectively, the “Agents”) and as co-lead arranger (in such
capacity, a “Co-Lead Arranger”).

WHEREAS, the Company, in its capacity as Borrower Representative, has requested
that certain provisions of the Credit Agreement be amended; and

WHEREAS, the Agents and the Lenders have agreed to amend such provisions of the
Credit Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Definitions. All terms used herein which are defined in the Credit Agreement
and not otherwise defined herein are used herein as defined therein.

2. Amendments to Credit Agreement. Clauses (iv) and (v) of Section 6.6(a) of the
Credit Agreement are hereby amended and restated to read in their entirety as
follows:

“(iv) maintained in Canada, whether or not in Blocked Accounts, but excluding
any Blocked Cash, will not exceed (A) from May 17, 2007 until November 30, 2007,
$2,500,000 plus an amount sufficient to fund any checks written on such Canadian
Blocked Accounts that have not yet cleared, and (B) on and after November 30,
2007, $2,500,000, and (v) maintained in the United Kingdom, whether or not in
Blocked Accounts, but excluding any Blocked Cash, will not exceed (A) from
May 17, 2007 until November 30, 2007, $5,000,000 plus an amount sufficient to
fund any checks written on such United Kingdom Blocked Accounts that have not
yet cleared, and (B) on and after November 30, 2007, $5,000,000;”



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:

(a) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in this Amendment, the Credit Agreement and the other
Credit Documents shall be correct on and as of the date of this Amendment as
though made on and as of such date (except where such representations and
warranties relate to an earlier date in which case such representations and
warranties shall be true and correct as of such earlier date) and (ii) no
Default or Event of Default shall have occurred and be continuing (or would
result from this Amendment becoming effective in accordance with its terms).

(b) The Administrative Agent shall have received counterparts of this Amendment
that bear the signatures of each of the Credit Parties, the Agents and the
Lenders.

(c) The Administrative Agent shall have received a copy of an amendment (or
similar agreement), in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the Credit Parties, the Working Capital
Agent and the Working Capital Lenders amending the corresponding provisions of
the Working Capital Agreement amended under the Credit Agreement hereby.

4. Credit Parties’ Representations and Warranties. Each Credit Party represents
and warrants to the Agents and the Lenders as follows:

(a) Such Credit Party (i) is duly organized, validly existing and in good
standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.

(b) The execution, delivery and performance by such Credit Party of this
Amendment and the performance by such Credit Party of the Credit Agreement, as
amended hereby (i) have been duly authorized by all necessary action, (ii) do
not and will not violate or create a default under such Credit Party’s
organizational documents, any applicable law or any contractual restriction
binding on or otherwise affecting such Credit Party or any of such Credit
Party’s properties, and (iii) except as provided in the Credit Documents, do not
and will not result in or require the creation of any Lien, upon or with respect
to such Credit Party’s property.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required in connection with the due
execution, delivery and performance by such Credit Party of this Amendment or
the performance by such Credit Party of the Credit Agreement, as amended hereby.

(d) This Amendment and the Credit Agreement, as amended hereby, constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their terms except to the extent the

 

2



--------------------------------------------------------------------------------

enforceability thereof may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies and by general
principles of equity.

(e) Immediately after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct on and as of the
date of this Amendment as though made on and as of the date hereof (except where
such representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing
(or would result from this Amendment becoming effective in accordance with its
terms).

5. Acknowledgement of Amendment to Working Capital Agreement. Each of the
parties hereto hereby (a) acknowledges that clause (c) of Annex C to the Working
Capital Agreement, entitled “Cash Management System”, is being amended pursuant
to the terms of the amendment to the Working Capital Agreement delivered to the
Administrative Agent pursuant to Section 3(c) above, (b) confirms that the
provision of Section 5.15(b) of the Credit Agreement that requires Holdings to
comply with, and cause its Subsidiaries to comply with, all terms and provisions
of the Working Capital Agreement with respect to the cash management of the
Credit Parties, shall, following the Amendment Effective Date, refer to the
Working Capital Agreement, as amended pursuant to the terms of the amendment
described in clause (a) of this Section 5, and (c) consents to the termination
of the Deposit Account Control Agreement (Sweeping) by and among LaSalle Bank
Midwest National Association, the Administrative Agent, the Working Capital
Agent and certain of the Credit Parties and the replacement of such control
agreement with a Deposit Account Control Agreement (Springing) by and among
LaSalle Bank Midwest National Association, the Administrative Agent, the Working
Capital Agent and those certain Credit Parties.

6. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Credit Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Credit Document to
(i) “the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Credit Document
purports to assign or pledge to the Collateral Agent, for the ratable benefit of
the Lenders, or to grant to the Collateral Agent, for the ratable benefit of the
Lenders a security interest in or Lien on, any Collateral as security for the
Obligations of the Credit Party, or any of their respective Subsidiaries from
time to time existing in respect of the Credit Agreement and the other Credit
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects, and (c) confirms and agrees
that no waiver or amendment of any terms or provisions of the Credit Agreement,
or the amendments granted hereunder shall relieve any Credit Party from
complying with such terms and provisions other than as expressly amended hereby
or from complying with any other term or provision thereof or herein.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Amendment.

(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York. Each of the parties to this Amendment hereby
irrevocably waives all rights to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Amendment.

(d) Borrowers will pay on demand all reasonable fees, costs and expenses of the
Agents and the Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to the Agents and the Lenders.

(e) This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall be construed, administered and interpreted in accordance
with the terms thereof. Accordingly, it shall be an Event of Default under the
Credit Agreement if any representation or warranty made or deemed made by any
Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS:

ARTIST TO MARKET DISTRIBUTION LLC By:       Name:   Title: HANDLEMAN CATEGORY
MANAGEMENT COMPANY By:       Name:   Title: HANDLEMAN ENTERTAINMENT RESOURCES
L.L.C. By:       Name:   Title: HANDLEMAN REAL ESTATE LLC By:       Name:  
Title: REPS, L.L.C. By:       Name:   Title:

 

Second Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

GUARANTORS:

HANDLEMAN COMPANY By:       Name:   Title: CRAVE ENTERTAINMENT GROUP, INC. By:  
    Name:   Title: HANLEY ADVERTISING By:       Name:   Title: HANDLEMAN UK
LIMITED By:       Name:   Title: HANDLEMAN COMPANY OF CANADA LIMITED By:      
Name:   Title:

 

Second Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

CRAVE ENTERTAINMENT, INC.

By:       Name:   Title: SVG DISTRIBUTION, INC. By:       Name:   Title:

 

Second Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

AGENTS:

SILVER POINT FINANCE, LLC, as Administrative Agent, Collateral Agent and Co-Lead
Arranger By:       Name:   Title:

 

Second Amendment to Credit and Guaranty Agreement



--------------------------------------------------------------------------------

LENDERS:

SPF CDO I, LTD. By:       Name:   Title: GRAND CENTRAL ASSET TRUST, SIL SERIES
By:       Name:   Title: THERMOPYLAE FUNDING CORP. By:       Name:   Title:
FIELD POINT I, LTD. By:       Name:   Title: FIELD POINT III, LTD. By:      
Name:   Title

 

Second Amendment to Credit and Guaranty Agreement